Citation Nr: 0013866	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
for the purposes of payment of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from December 1969 to 
July 1971, died in June 1997.  The appellant is his mother.

In an October 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
esophageal cancer.  The veteran appealed that decision, but 
died while it was pending.  The appellant's claim for accrued 
benefits derives from that underlying claim.

This appeal also stems from a July 1997 rating decision of 
the RO that denied entitlement to service connection for the 
cause of the veteran's death, and denied basic eligibility 
for Survivors'/Dependents' Educational Assistance.


FINDINGS OF FACT

1.  The veteran died in June 1997 from respiratory depression 
due to or as a consequence of an advanced esophageal 
carcinoma.

2.  At the time of the veteran's death, he was service-
connected for post-concussion syndrome, rated as 10-percent 
disabling; a tender and disfiguring scar of the left frontal 
region, rated as 10-percent disabling; and residuals of 
traumatic iritis with paresis of the left superior rectus, 
rated as 10-percent disabling.  The combined evaluation had 
been 30 percent effective since July 1971.

3.  There is not a reasonable possibility of a valid claim 
concerning whether esophageal cancer was incurred in, or 
aggravated by, service--whether due to herbicide exposure or 
otherwise.

4.  The veteran was honorably discharged from service in July 
1971, but he did not have a permanent total service-connected 
disability during his lifetime and it is not established that 
his death was due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for payment of accrued benefits based on a 
claim for service connection for esophageal cancer which was 
pending at the time of the veteran's death are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107, 5121 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).

3.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  As will be explained 
below, the Board finds that the appellant's claims of 
entitlement to accrued benefits and entitlement to service 
connection for the cause of the veteran's death are not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).


I.  Facts

Service medical records are essentially negative for 
pertinent symptomatology.

VA treatment records from December 1994 to April 1995 reveal 
that the veteran was diagnosed with an esophageal carcinoma 
in December 1994.

A February 1995 VA hospitalization summary specifically 
indicates that the history of the esophageal carcinoma dated 
from December 1994.

April 1995 private medical records reveal that the veteran 
had been diagnosed with a squamous cell carcinoma of the 
esophagus with mediastinal lymph node metastases.

The appellant submitted a statement received in March 1997 in 
which she contended, in essence, that the veteran's 
esophageal carcinoma was due to inservice Agent Orange 
exposure.  She acknowledged therein, however, that she does 
not have any expertise upon which to be able to make such a 
statement.

The June 1997 certificate of death shows that the immediate 
cause of the veteran's death was respiratory depression, due 
to or as a consequence of an advanced esophageal carcinoma.

At the time of the veteran's death, he was service-connected 
for post-concussion syndrome, rated as 10-percent disabling; 
a tender and disfiguring scar of the left frontal region, 
rated as 10-percent disabling; and residuals of traumatic 
iritis with paresis of the left superior rectus, rated as 10-
percent disabling.  The combined evaluation had been 30 
percent since July 1971.


II.  Law and analysis

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, infra.  38 U.S.C.A. § 1310.  
See 38 C.F.R. § 20.1106.

Periodic, monetary benefits under laws administered by the VA 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the time of death and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual be 
paid to the veteran's spouse, children, dependent parents or 
to the person who bore the expense of last sickness and 
burial.  38 U.S.C.A. § 5121(a).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year of separation from service, such condition 
will be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent (e.g. Agent 
Orange) during active military, naval, or air service, 
certain specified cancers shown after service shall be 
service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have, inter alia, one of several specified 
cancers, shall be presumed to have been exposed during that 
time to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii); 
3.309(e).  The "presumptive" respiratory cancers are 
defined as: cancers of the lung, bronchus, larynx and 
trachea.  If any of these specific respiratory cancers are 
shown to a compensable degree within 30 years of service, and 
meeting the other requirements, they are presumed to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(2)(F); 
38 C.F.R. §§ 3.307(a)(6)(ii).  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The presumption of service incurrence, however, does not 
prevent a showing of direct service incurrence of any 
disability.  38 C.F.R. § 3.303(d).  Compare Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic disease not listed 
in the presumptive service provisions precluded service 
connection on a presumptive basis, but did not preclude 
service connection on a direct basis).  Thus, with credible 
medical evidence, a claimant might establish service 
connection for a disability as having been caused by 
herbicide exposure after the presumptive period, or even as 
having been incurred in service without evidence of herbicide 
exposure.

The threshold question that must be resolved, however, is 
whether the claim is well grounded.  A well-grounded claim is 
a plausible claim, that is, a claim which is meritorious on 
its own or capable of substantiation.  An allegation that a 
disorder is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a service-connection claim to be well grounded 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

The Board notes that the evidentiary record was essentially 
the same at the time of the veteran's death as it is now, and 
thus the evidence considered for the first two claims, 
service connection for the cause of death and for accrued 
benefits, is essentially the same.

In this case the esophageal carcinoma was not diagnosed until 
decades after service, and there is no medical evidence that 
links this disability to service--either due to purported 
Agent Orange exposure or otherwise.  An esophageal carcinoma 
is not one of the presumptive respiratory cancers listed 
regarding the presumption pertaining to herbicide exposure, 
and thus even though this condition was shown within 30 years 
of service, whether to a compensable degree or not, it cannot 
be presumed to have been incurred therein.

Based upon the foregoing, there is no basis of entitlement to 
either service connection for the purposes of paying accrued 
benefits, or for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1310, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if certain conditions are met, such as 
the veteran's death resulting from a service-connected 
disability.  See 38 C.F.R. § 3.807(a).  Aside from whether 
those conditions are applicable to this case, the appellant 
is the veteran's parent, and is thus not an "eligible 
person" for such benefits.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. § 21.3021; see Erspamer v. Brown, 9 Vet. App. 507 
(1996).  Since the appellant is not an eligible person, there 
is no legal merit to a claim for Chapter 35 benefits.  This 
claim must too, therefore, be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board notes, in light of recent case law, e.g. Marso v. 
West, 13 Vet. App. 260 (1999) and other cases in that line, 
that the "hypothetical" entitlement analysis 38 U.S.C.A. 
§ 1318 does not apply here since that statute does not apply 
to claims by a surviving parent.


ORDER

Entitlement to service connection for esophageal cancer, for 
the purposes of payment of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

